UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50494 Eco Depot, Inc. (Exact name of small business issuer as specified in its charter) Nevada 57-1094726 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15954 Jackson Creek Parkway, Suite B Monument, Colorado 80132 (Address of principal executive offices) (Zip Code) (719) 495-7955 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 12, 2007: 6,075,000shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Other Information. 11 Item 6. Exhibits and Reports of Form 8-K. 11 SIGNATURES 12 i PART I - FINANCIAL INFORMATION Item 1.Financial Information ECO DEPOT, INC. (A Development Stage Enterprise) FINANCIAL REPORTS September 30, 2007 (unaudited) ECO DEPOT, INC. (A Development Stage Enterprise) CONTENTS BALANCE SHEETS 1 STATEMENTS OF OPERATIONS 2 STATEMENTS OF STOCKHOLDERS’ EQUITY 3 STATEMENTS OF CASH FLOWS 4 NOTES TO FINANCIAL STATEMENTS 5-8 ECO DEPOT, INC. (A Development Stage Enterprise) BALANCE SHEETS September 30, 2007 December 31, 2006 ASSETS (unaudited) CURRENT ASSETS Cash $ 27,616 $ 11,358 Total current assets $ 27,616 $ 11,358 Total assets $ 27,616 $ 11,358 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 2,375 $ 5,775 Due toRelated party 64,928 14,965 Total current liabilities $ 67,303 $ 20,740 STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, 75,000,000 shares authorized with $0.001 par value Issued and outstanding 6,075,000 common shares at September 30, 2007 and December 31, 2006 $ 6,075 $ 6,075 Additional paid-in capital 23,675 23,675 Accumulated deficit during development stage (69,437 ) (39,132 ) Total stockholders’ equity (deficit) $ (39,687 ) $ 9,382 Total liabilities and stockholder’s equity (deficit) $ 27,616 $ 11,358 The accompanying notes are an integral part of these financial statements. 1 ECO DEPOT, INC. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS (unaudited) For the three months ended September 30, 2007 For the three months ended September 30, 2006 For the nine months ended September 30 2007 For the nine months ended September 30, 2006 November 2, 2004 (inception) to September 30, 2007 REVENUES $ 0 $ 0 $ 0 $ 0 $ 0 GENERALAND ADMINISTRATIVE EXPENSES $ (2,025 ) $ 5,103 $ 30,305 $ 24,840 $ 69,437 OPERATING LOSS $ (2,025 ) $ (5,103 ) $ (30,305 ) $ (24,840 ) $ (69,437 ) NET LOSS FOR THE PERIOD $ (2,025 ) $ (5,103 ) $ (30,305 ) $ (24,840 ) $ (69,437 ) BASIC LOSS PER COMMON SHARE $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 6,075,000 6,075,000 6,075,000 5,968,773 The accompanying notes are an integral part of these financial statements. 2 ECO DEPOT, INC. (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM NOVEMBER 2, 2004 (INCEPTION) TO SEPTEMBER 30, 2007 (unaudited) Common Stock Deficit Accumulated Number of shares Amount Additional Paid In Capital During Development Stage Total Balance, inception November 2, 2004 - $ - $ - $ - $ - Net loss, December 31, 2004 - - - (766 ) (766 ) Balance, December 31, 2004 - - - (766 ) (766 ) Common stock issued for cash at $0.001 per share March 10, 2005 4,000,000 4,000 - - 4,000 Common stock issued for cash at $0.01 per share June 22, 2005 1,575,000 1,575 14,175 - 15,750 Net loss, December 31, 2005 - - - (4,046 ) (4,046 ) Balance, December 31, 2005 5,575,000 5,575 14,175 (4,812 ) 14,938 Common stock issued for cash at $0.02 per share 500,000 500 9,500 - 10,000 February 27, 2006 Net loss, December 31, 2006 - - - (34,320 ) (34,320 ) Balance, December 31, 2006 6,075,000 $ 6,075 $ 23,675 $ (39,132 ) $ (9,382 ) Net loss, September 30, 2007 - - - $ (30,305 ) $ (30,305 ) Balance, September 30, 2007 6,075,000 $ 6,075 $ 23,675 $ (69,437 ) $ (39,687 ) The accompanying notes are an integral part of these financial statements. 3 ECO DEPOT, INC. (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS (unaudited) Forthe nine monthsended September 30, 2007 For the nine months ended September 30, 2006 November 2, 2004 (inception) to September 30, 2007 CASH FLOWS USED IN OPERATING ACTIVITIES Net loss for the period $ (34,305 ) $ (24,840 ) $ (69,437 ) Adjustment to reconcile net loss to net cash from operating activities: Accounts payable (1,375 ) 636 2,375 NET CASH USED IN OPERATING ACTIVITIES (32,930 ) (25,476 ) (67,062 ) CASH FLOWS FROM INVESTING ACTIVITIES NET CASH PROVIDED BY INVESTING ACTIVITIES 0 0 0 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale of common stock - 10,000 29,750 Related party advances 49,963 - 64,928 NET CASH PROVIDED BY FINANCING ACTIVITIES 49,963 10,000 94,678 INCREASE (DECREASE) IN CASH 17,033 (15,476 ) 27,616 CASH, BEGINNING OF PERIOD 10,583 15,574 - CASH, END OF PERIOD $ 27,616 $ 98 $ 27,616 Supplemental Information Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements. 4 ECO DEPOT, INC. (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) Note 1.Nature of Business and Significant Accounting Policies Nature of business Eco Depot, Inc. (“Company”) was organized November 2, 2004 under the laws of the State of Washington.The Company currently has limited operations and, in accordance with Statement of Financial Accounting Standard (SFAS) No. 7, “Accounting and Reporting by Development Stage Enterprises,” is considered a Development Stage Enterprise. The Company is in the business of developing an Internet e-commerce website that will sell a full line of environmentally friendly goods, energy efficient building and construction materials and sustainable home products. Eco Depot will not manufacture any equipment or goods, but will resell “green products” from various manufacturers. Unaudited Interim Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principals for interim financial information and with the instructions to Form 10-QSB of Regulation S-B.They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended December 31, 2006 included in the Company’s Annual Report on Form 10-KSB filed with the Securities and Exchange Commission.The interim unaudited financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. A summary of the Company’s significant accounting policies is as follows: Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash For the Statements of Cash Flows, all highly liquid investments with maturity of three months or less are considered to be cash equivalents.There were no cash equivalents as of September 30, 2007. Revenue Recognition The Company is engaged in the sale of environmentally friendly goods, etc. through a website on the internet.The Company recognizes the revenue at the time of shipping of the product when responsibility of the product is transferred to the purchaser and payment has been accepted or assured.The Company does not carry a physical inventory.Instead, the product sold is drop shipped directly from the supplier to the customer.In this capacity, the Company is acting as an agent for the supplier and under EITF 99-19 “Reporting Revenue Gross as a Principal versus Net as an Agent” recognizes transactions on the net basis. Income taxes Income taxes are provided for using the liability method of accounting in accordance with SFAS No. 109 “Accounting for Income Taxes.” A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. 5 ECO DEPOT, INC. (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109” (FIN 48). FIN 48 is intended to clarify the accounting for uncertainty in income taxes recognized in a company’s financial statements and prescribes the recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Under FIN 48, evaluation of a tax position is a two-step process. The first step is to determine whether it is more-likely-than-not that a tax position will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. The adoption of FIN 48 at January 1, 2007 did not have a material effect on the Company’s financial position. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No.159”). SFAS No.159 provides the option to report certain financial assets and liabilities at fair value, with the intent to mitigate volatility in financial reporting that can occur when related assets and liabilities are recorded on different bases. This statement is effective for us beginning January1, 2008. We do not expect SFAS No.159 to have a material impact on our consolidated financial statements. In March 2007, the Emerging Issues Task Force (“EITF”) reached a consensus on EITF Issue No.06-10, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements” (“EITF 06-10”). EITF 06-10 provides that an employer should recognize a liability for the postretirement benefit related to collateral assignment split-dollar life insurance arrangements in accordance with either SFAS No.106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions,” or APB No.12 “Omnibus Opinion.” Entities should recognize the effects of applying EITF 06-10 through either (i)a change in accounting principle through a cumulative-effect adjustment to retained earnings or to other components of equity or net assets in the statement of financial position as of the beginning of the year of adoption or (ii)a change in accounting principle through retrospective application to all prior periods. The provisions of EITF 06-10 are effective as of January1, 2008 and are not expected to have a material impact on our consolidated financial statements. Going Concern The Company’s financial statements are prepared in accordance with generally accepted accounting principles applicable to a going concern.This contemplates the realization of assets and the liquidation of liabilities in the normal course of business.Currently, the Company does not have significant cash or other material assets, nor does it have operations or a source of revenue sufficient to cover its operation costs which raises substantial doubt about its ability to continue as a going concern.The Company will be dependent upon the raising of additional capital through the placement of our common stock in order to continue with the business plan. There can be no assurance that the Company will be successful in raising the capital it requires through the sale of its common stock in order to continue as a going concern. 6 ECO DEPOT, INC. (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) Note 2.Stockholders’ Equity Common stock The authorized common stock of the Company consists of 75,000,000 shares with par value of $0.001. As at September 30, 2007, the Company has not granted any stock options or warrants and has not recorded any stock-based compensation. On March 10, 2005, the Company authorized and issued 4,000,000 shares of $0.001 par value common stock at par in consideration of $4,000 in cash to the officer of the Company. On June 22, 2005, the Company authorized and issued 1,575,000 common stock of the Company in consideration of $15,750 in cash to the officer of the Company. On January 6, 2006, the Company approved a private placement of Common Stock in accordance with laws of the State of Washington.The placement was to sell through a purchase agreement up to 10,000,000 new shares at $0.02 per share and 1,575,000 shares of common stock to be sold by selling shareholders.The offering closed on April 6, 2006.The Company sold 500,000 shares for $10,000, issuing the shares to twenty-seven (27) shareholders in on February 27, 2006. Net loss per common share Net loss per share is calculated in accordance with SFAS No. 128, “Earnings Per Share.”The weighted-average number of common shares outstanding during each period is used to compute basic loss per share.Diluted loss per share is computed using the weighted averaged number of shares and dilutive potential common shares outstanding.Dilutive potential common shares are additional common shares assumed to be exercised. Basic net loss per common share is based on the weighted average number of shares of common stock outstanding of 6,075,000 for the three and nine month period ended September 30, 2007 and 6,075,000 and 5,968,773 for the three and nine months ending September 30, 2006, respectively.As of September 30, 2007 the Company had no dilutive potential common shares. Note 3.Income Taxes We did not provide any current or deferred U.S. federal income tax provision or benefit for any of the periods presented because we have experienced operating losses since inception. We provided a full valuation allowance on the net deferred tax asset, consisting of net operating loss carryforwards, because management has determined that it is more likely than not that we will not earn income sufficient to realize the deferred tax assets during the carryforward period.The Company anticipates operating losses in 2006 to be fully allowed for and does not have a deferred tax liability or asset at September 30, 2007. The net federal operating loss carry forward will expire in 2023 through 2027.This carry forward may be limited upon the consummation of a business combination under IRC Section 381. Note 4.Related Party Transactions The Company neither owns nor leases any real or personal property.The officers of the corporation provide office services without charge.Such costs are immaterial to the financial statements and accordingly, have not been reflected therein.The officer and director for the Company are involved in other business activities and may, in the future, become involved in other business opportunities.If a specific business opportunity becomes available, such persons may face a conflict in selecting between the Company and their other business interest.The Company has not formulated a policy for the resolution of such conflicts.The loss of the services of its officer or director may have a negative impact on the further development of the business. 7 ECO DEPOT, INC. (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS September 30, 2007 (unaudited) As of September 30, 2007 and December 31, 2006, the Company owed a shareholder of the Company $64,928 and $14,965, respectively, for advances to the Company. The amounts payable are unsecured, non-interest bearing with no set terms of repayment. 8 Item 2.Management’s Discussion and Analysis or Plan of Operation Plan of Operation Forward-Looking Statements The following discussion may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such statements are intended to be covered by the safe harbors created by such provisions. These statements include the plans and objectives of management for future growth of the Company, including plans and objectives related to the consummation of acquisitions and future private and public issuances of the Company's equity and debt securities. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this Form 10-QSB will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. The words “we,” “us” and “our” refer to the Company. The words or phrases “would be,” “will allow,” “intends to,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements.” Actual results could differ materially from those projected in the forward looking statements as a result of a number of risks and uncertainties, including but not limited to: (a) limited amount of resources devoted to achieving our business plan; (b) our failure to implement our business plan within the time period we originally planned to accomplish; (c) because we are seeking to merge with an operating business which has not yet been identified, you will be unable to determine whether we will ever become profitable; and (d) other risks that are discussed in this Form 10-QSB or included in our previous filings with the Securities and Exchange Commission. Overview Eco Depot, Inc. was incorporated on November 2, 2004. The Company's mailing address is 15954 Jackson Creek Parkway, Suite B, Monument, Colorado 80132.The telephone number of our principal executive office is (719) 495-7955.Eco Depot is a development stage company which had planned to sell a full line of environmentally friendly goods, specifically "green products" energy efficient building and construction materials, and sustainable home products.We will not manufacture any equipment or goods, but intend to resell environmentally friendly products from various manufacturers.The environmental industry as defined by Organization for Economic Co-operation and Development ("OECD") and Eurostat (1999) is comprised of three main sectors: 1.) Pollution Management; 2.) Resources Management; 3.) Cleaner Technologies and Products. In general, the pollution management sector includes air pollution, waste water treatment, and waste management products, systems and services.Resource management sector includes potable water treatment and distribution, recycled material, renewable energy plants, and nature protection activities.Cleaner technologies and products sector generally includes efficient products that are designed to decrease material inputs, improve product quality, reduce energy consumption, minimize waste, reduce emission during use, or some combination of these. No revenues have been generated to date and we expect limited revenues until we raise additional funds and therefore we will continue to operate on a reduced budget until such time.If we are unable to raise additional funds by fiscal year end 2007 we may have to limit our operations to an extent not presently determinable by management.In the short term, the Company’s management has verbally agreed to cover the costs for our operations until additional funds become available.Although we have no commitments for capital, other than verbal assurances from management we may raise additional funds through public offerings of equity, securities convertible into equity or debt, private offerings of securities or debt, or other sources. To date we have not been able to raise additional funds through either debt or equity offerings.Without this additional cash we have been unable to pursue our plan of operations and commence generating revenue.We believe that we may not be able to raise the necessary funds to continue to pursue our business operations.If we can not raise funds in the immediate future, we intend to cease the pursuit of our business plan and actively seek out and investigate possible business opportunities with the intent to acquire or merge with one or more business ventures. 9 On October 15, 2007, Mr. Sheldon Gold resigned as the Company’s President, Chief Executive Officer and Chief Financial Officer and resigned from the Company’s Board of Directors.The resignation was not due to a disagreement with the Company.The Company replaced Mr. Gold with Mr. Steven Weaver.As disclosed in the Form 8-K filed on October 15, 2007, Mr. Weaver has extensive experience with environmental and natural resource management and the Company expects he will provide a substantial benefit to the Company. Liquidity and Capital Resources As of September 30, 2007, we had $27,616 of cash available and current liabilities of 67,303.Since our inception (November 2, 2004), we have incurred total losses of $69,437 during the development stage of the corporation.If we are unable to develop our website and generate profits within the next three to six months, we will be required to raise additional proceeds through the sale of our common stock, or in the alternative, borrow funds in order to continue as a going concern.Investors must be aware that management cannot provide any assurance that we will be able to raise sufficient funds via either of these means, if we are required to do so. Our general and administrative expenses are expected to average $2,500 per month for the next 12 months.As reflected in the accompanying financial statements, we are in the development stage with no operations.This raises substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for us to continue as a going concern. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No.159”). SFAS No.159 provides the option to report certain financial assets and liabilities at fair value, with the intent to mitigate volatility in financial reporting that can occur when related assets and liabilities are recorded on different bases. This statement is effective for us beginning January1, 2008. We do not expect SFAS No.159 to have a material impact on our consolidated financial statements. In March 2007, the Emerging Issues Task Force (“EITF”) reached a consensus on EITF Issue No.06-10, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements” (“EITF 06-10”). EITF 06-10 provides that an employer should recognize a liability for the postretirement benefit related to collateral assignment split-dollar life insurance arrangements in accordance with either SFAS No.106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions,” or APB No.12 “Omnibus Opinion.” Entities should recognize the effects of applying EITF 06-10 through either (i)a change in accounting principle through a cumulative-effect adjustment to retained earnings or to other components of equity or net assets in the statement of financial position as of the beginning of the year of adoption or (ii)a change in accounting principle through retrospective application to all prior periods. The provisions of EITF 06-10 are effective as of January1, 2008 and are not expected to have a material impact on our consolidated financial statements. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. 10 Off-Balance Sheet Arrangements As of the date of this Quarterly Report, the Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term "off-balance sheet arrangement" generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the Company is a party, under which the Company has (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Product Research and Development The Company does not anticipate any costs or expenses to be incurred for product research and development within the next twelve months. There are no employees of the Company, excluding the current President of the corporation, Steven Weaver. Item 3.Controls and Procedures Regulations under the Securities Exchange Act of 1934 require public companies to maintain "disclosure controls and procedures," which are defined to mean a company's controls and other procedures that are designed to ensure that information required to be disclosed in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. The Company's Chief Executive Officer, based on his evaluation of the Company's disclosure controls and procedures within 90 days before the filing date of this report, concluded that the Company's disclosure and procedures were effective for this purpose. Changes In Internal Controls. There were no significant changes in the Company's internal controls or, to the Company's knowledge, in other factors that could significantly affect these controls subsequent to the date of their evaluation. PART II - OTHER INFORMATION Item 1.
